EXHIBIT PRESS RELEASE Contacts: Kite Realty Group Trust Dan Sink Chief Financial Officer (317) 577-5609 dsink@kiterealty.com Kite Realty Group Trust Adam Chavers Director of Investor Relations (317) 713-5684 achavers@kiterealty.com Kite Realty Group Trust Reports Third Quarter 2009 Results Highlights · Funds From Operations (FFO) was $0.04 per diluted share for the third quarter of 2009; excluding a non-cash impairment charge on a real estate operating asset, FFO per share was $0.12 per diluted share. · Cash and availability under the credit facility was approximately $102 million at quarter end. · 25 new leases and renewals for 130,000 square feet were executed during the quarter including Dick’s Sporting Goods to replace Circuit City in our Daytona Beach, Florida property. · Subsequent to the end of the quarter, the Company satisfied all of its 2009 debt maturities. · Operating retail portfolio was approximately 91% leased at quarter end. Indianapolis, Ind., November 5, 2009 – Kite Realty Group Trust (NYSE: KRG) (the “Company”) today announced results for its third quarter ended September 30, 2009.Financial statements and exhibits attached to this release include results for the three and nine months ended September 30, 2009 and 2008. Financial and Operating Results For the three months ended September 30, 2009, funds from operations (FFO), a widely accepted supplemental measure of REIT performance established by the National Association of Real Estate Investment Trusts, were $2.8 million for the Kite Portfolio, or $0.04 per diluted share.Results for the quarter were reduced by a non-cash impairment charge of $5.4 million, or $0.08 per diluted share.Excluding the effect of this charge, FFO for the Kite Portfolio was $8.2 million, or $0.12 per diluted share.FFO for the Kite Portfolio was $12.0 million, or $0.32 per share, in the third quarter of 2008.The decrease in diluted FFO per share between years was primarily a result of the dilution from the issuance of 28.8 million shares in the Company’s May common share offering, the impairment charge, lower construction activity of $1.0 million and lower gains on sales of land and outlot parcels of $2.5 million. In the third quarter of 2009, as part of its regular quarterly review, the Company determined that it was appropriate to write off the net book value on the Galleria Plaza operating property in Dallas Texas and recognize a non-cash impairment charge of $5.4 million.The Company’s estimate of future cash flows, which considers recent negative property-specific events, are anticipated to be insufficient to cover costs due to significant ground lease obligations and expected future required capital expenditures.The Company leases the ground on which the property is situated and currently intends to turn over the operations of the center to the ground lessor which will increase the Company’s annual cash flows by approximately $700,000.The non-cash impairment has no effect on the Company’s liquidity and there is no mortgage on the property. FFO allocable to the Company for the third quarter of 2009 was $2.5 million, or $7.3 million excluding the impairment charge, compared to $9.3 million for the same period of the prior year. 1 The Company’s total revenue for the third quarter of 2009 was $25.9 million, down from $34.3 million for the same period in 2008.This decrease was primarily a result of lower construction activity ($4.7 million) and lower gains on sales of land and outlot parcels ($2.5 million).Including the impairment charge, the Company recorded a net loss of $3.4 million for the third quarter of 2009, compared to net income of $2.9 million in the prior year.The decline reflects the Company’s share of the impairment charge of $4.6 million and lower construction activity and gains on land and outlot sales, offset by the Company’s share of a non-cash gain of $0.8 million recorded as a result of the consolidation of an operating property subsidiary. The Company’s total revenue for the first nine months of 2009 was $86.5 million, down from $100.9 million for the same period in 2008.This decrease was primarily a result of lower gains on sales of land and outlot parcels ($6.8 million) and lower construction activity ($5.4 million).The Company’s net loss was $2.4 million for the first nine months of 2009, compared to net income of $8.1 million in the same period of 2008.The decline reflects the impairment charge and lower gains on land and outlot sales and construction activity, offset by the Company’s share of the non-cash gain recorded as a result of the consolidation of the operating property subsidiary. John A.
